Citation Nr: 0315067	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  95-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left ankle disability, currently evaluated as 10 percent 
disabling. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from February 1991 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO increased the veteran's 
service-connected left ankle disability from noncompensably 
to ten percent disabling.  During the duration of the appeal, 
the veteran has moved from Indiana to California.  A review 
of the record indicates that the veteran has moved back to 
Indiana and that the Indianapolis, Indiana RO is currently 
handling the appeal.

In June 1999, the Board remanded the veteran's claim to the 
RO in Los Angeles, California in order to provide the 
appellant the opportunity to provide testimony at a personal 
hearing.  That hearing was conducted at the RO in Los 
Angeles, California later that same month.  A copy of the 
hearing transcript has been associated with the claims file. 

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a left 
knee disability.  During the pendency of the appeal, in a 
January 2000 rating decision, the RO granted service 
connection for post-operative torn medical meniscus of the 
left knee.  The veteran was notified and did not file a 
notice of disagreement.  Therefore, that issue is not 
presently in appellate status and the Board will limit its 
appellate review to the issue listed on the front page of 
this decision.  See Grantham v. Brown, 114 F.3d 1156 (1997).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that the RO in Los 
Angeles, California notified the veteran, by letter issued in 
January 2003, of what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  A period of 30 days was allotted 
for receipt of such additional evidence.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.19(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  As 
such, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, to 
include an additional VA examination, if 
necessary, the RO should readjudicate the 
issue on appeal.  

3.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement 


of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




